TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-08-00571-CV




                                     In re Benny Wayne Stewart




                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Relator Benny Wayne Stewart has filed a petition for writ of mandamus, asking that

we compel Nathaniel Quarterman, the Executive Director of the Texas Department of Criminal

Justice, and Rissie Owens, the Chair of the Texas Board of Pardons and Paroles, to comply with

certain statutes governing disciplinary procedures against inmates of TDCJ.1 See Tex. R. App.

P. 52.8. We lack the authority to issue a writ against respondents in this case. See Tex. Gov’t Code

Ann. § 22.221 (West 2004) (courts of appeals have general mandamus authority over trial court

judges and may issue writs to non-judge respondents only to protect jurisdiction). We therefore deny

the petition for writ of mandamus.



        1
            Relator addressed and mailed his petition to the Travis County District Clerk, who
forwarded the petition to this Court. Trial courts have limited mandamus authority over public
officials, see Sheppard v. Thomas, 101 S.W.3d 577, 580 (Tex. App.—Houston [1st Dist.] 2003,
pet. denied), but “[o]nly the supreme court has the authority to issue a writ of mandamus . . . against
any of the officers of the executive departments of the government of this state to order or compel
the performance of a judicial, ministerial, or discretionary act or duty that . . . the officer or officers
are authorized to perform.” Tex. Gov’t Code Ann. § 22.002(c) (West 2004).
                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: September 26, 2008




                                              2